Case 0:19-cv-61084-RNS Document 52 Entered on FLSD Docket 05/07/2021 Page 1 of 1




                               United States District Court
                                         for the
                               Southern District of Florida
   United States of America and            )
   various states, ex rel Amber Watt,      )
   Plaintiffs,                             ) Civil Action No. 19-61084-Civ-Scola
                                           )
   v.
                                           )
   Virtuox, Inc., Defendant.               )

               Order Regarding States’ Decision Not to Intervene
         This matter is before the Court for consideration of the Notice of Election
  to Decline Intervention and Consent to Voluntary Dismissal filed on behalf of
  the States of Arkansas, California, Colorado, Connecticut, Delaware, Florida,
  Georgia, Illinois, Indiana, Iowa, Louisiana, Maryland, Michigan, Minnesota,
  Missouri, Montana, Nevada, New Hampshire, New Jersey, New Mexico, New
  York, North Carolina, Oklahoma, Rhode Island, Tennessee, Texas, Vermont,
  Washington, the District of Columbia, the Commonwealth of Massachusetts,
  and the Commonwealth of Virginia (“the States”) (Pl. States’ Not., ECF No. 51).
  The States have notified the Court of their decision to decline to intervene in
  this action pursuant to their respective state statutes.
     It is, therefore, ordered that:
     1. The Relator’s counsel shall serve all pleadings, motions and orders filed
         in this action, including supporting memoranda, upon the States;
     2. The States may order any deposition transcripts, and move to intervene
         in this action for good cause at a later date; and
     3. In accordance with the terms of the Maryland False Health Claims Act,
         Md. Code Ann., Health Gen, § 2-604 (a)(7), the State of Maryland having
         declined to intervene in this matter, all claims asserted on behalf of
         Maryland are hereby dismissed without prejudice.
         The Court further orders the Relator to file a report regarding the status
  of this case on or before May 13, 2021.
        Done and ordered in Miami, Florida on May 6, 2021.


                                                ________________________________
                                                Robert N. Scola, Jr.
                                                United States District Judge




                                            1
